DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on April 3, 2020.  Claims 2-21 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20; 7/19/21 were considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,554,193.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-21 are directed to 

Instant application				Patent (‘193)
2. (New) A method for customizing search results for a user, the method comprising: receiving a first search request, the first search request comprising a keyword; retrieving a first plurality of media asset search results corresponding to the first search request; receiving a selection of a selected media asset from the first plurality of search results; storing an indication of the selection of the selected media asset; and in response to receiving a second search request, the second search request comprising the keyword: retrieving a second plurality of media asset search results corresponding to the second search request, the second plurality of media asset search results comprising the selected media asset and a second media asset; and generating for display a ranked list of media assets, wherein the selected media asset is placed at a higher position than the second media asset based on an identification of a stored indication of the selection of the selected media asset.
1. A method for generating search results customized for a user, the method comprising: receiving, from a user, a request to search for media assets, the request comprising a keyword; in response to receiving the request, retrieving, from electronic memory, a data structure comprising a plurality of database entries, wherein each database entry comprises an indication of a respective media asset and descriptive metadata associated with the respective media asset; comparing, using a hardware processing circuitry, the keyword to each of the plurality of database entries; identifying, based on the comparing, a subset of the database entries that include the keyword, wherein the subset of the database entries indicates a plurality of media assets, and wherein the plurality of media assets includes a first media asset, a second media asset, and a third media asset; retrieving user interaction metadata, wherein the user interaction metadata comprises indications of user interactions of a plurality of users with the plurality of media assets; determining, from the user interaction metadata, a volume of user interactions performed in relation to the first media asset, a volume of user 

11. A system for generating search results customized for a user, the system comprising: hardware processing circuitry configured to: receive, from a user, a request to search for media assets, the request comprising a keyword; in response to receiving the request, retrieve, from electronic memory, a data structure comprising a plurality of database entries, wherein each database entry comprises an indication of a respective media asset and descriptive metadata associated with the respective media asset; compare the keyword to each of the plurality of database entries; identify, based on the comparing, a subset of the database entries that include the keyword, wherein the subset of the database entries indicates a plurality of media assets, and wherein the plurality of media assets includes a first media asset, a second media asset, and a third media asset; retrieve user interaction metadata, wherein the user interaction metadata comprises indications of user interactions of a plurality of users with the plurality of media assets; determine, from the user interaction metadata, a volume of user interactions performed in relation to the first media asset, a volume of user interactions performed in relation to the second media asset, and a volume of user interactions performed in relation to the third media asset; determine that the volume of 








A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Prior Art Made of Record
The closest prior art of made of record publication to Neumann et al. (US 2007/0299874 A1) discloses a method and system for browsing and searching of podcasts. In accordance with one embodiment, one or more keyword tags may be embedded at the feed and/or episode levels of a podcast, thereby enabling the keywords to be associated with the feed and/or episode. In accordance with another embodiment, a keyword tag may be embedded in a syndication feed to denote a keyword with which the corresponding podcast media content is to be associated.  More particularly, one or more keyword tags may be embedded in the podcast metadata content to be associated with the entire feed and/or an episode of the podcast.  Upon 
	Prior art of made of record publication to Seide et al (US 2007/0244902) discloses the system for both Internet video search and television-type viewing experience have been combined.  A user may use a remote control to enter search 
terms on a television monitor.  A search engine may then search for video files 
accessible on the Internet that correspond to the search terms.  Indicators of 
relevant search results may then be shown on the television monitor, enabling 
the user to select one to play.  This enables the user to search for and view Internet video content in a television-like experience.
Prior art of made of record issued to Prasad (US Patent 8,387,083) discloses 
a system for monitoring one or more media content channels. Monitoring includes receiving one or more search criteria associated with desired media content, receiving channel data associated with media content being broadcast via a channel, detecting a match between at least one of the search criteria and the channel data, and providing a notification of the detected match. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowed.
The prior art of record fails to teach or fairly suggest the second plurality of media asset search results comprising the selected media asset and a second media asset; and generating for display a ranked list of media assets, wherein the selected media 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 9, 2022.